UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6413


ERIC JOSEPH DEPAOLA,

                Plaintiff - Appellant,

          v.

LESLIE FLEMING, Major/Chief of Security; PUBLICATION REVIEW
COMMITTEE, Virginia Department of Corrections; TRACY RAY,
Warden, Red Onion State Prison; JOHN JABE, Deputy Director
of Operations, Virginia Department of Corrections; RICHARD
ROWLETTE,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:10-cv-00561-SGW-RSB)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Joseph DePaola, Appellant Pro Se.     John Michael Parsons,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eric Joseph DePaola appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.   § 1983   (2006)    complaint.     We    have

reviewed the record and find no reversible error.               Accordingly,

we affirm for the reasons stated by the district court.               DePaola

v. Fleming, No. 7:10-cv-00561-SGW-RSB (W.D. Va. Jan. 31, 2012).

We   dispense    with     oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       2